Judge WEBB
dissenting.
I dissent from the majority because I do not believe there was sufficient evidence of justification for the defendant to leave his wife to be considered by the jury. It appears to me that under all the evidence, the defendant could have continued the marriage without endangering his health, safety and self-respect. Caddell v. Caddell, 236 N.C. 686, 73 S.E. 2d 923 (1952). Since I do not believe there was evidence of justification, I do not believe the plaintiff should have been required to prove there was not justification.